TTsh, C. J.
1. Ineligibility of a juror because of service in the same court during the next preceding term thereof renders him incompetent propter defectum, and is a good ground of challenge made or plea in abatement filed, in due time (McFarlin v. State, 121 Ga. 329), but is not cause for a new trial, even though the fact of his ineligibility was not known till after verdict or sentence. Hill v. State, 122 Ga. 166.
2. Counsel for the accused were not, as contended, deprived of the right of cross-examination, thorough and sifting, of one of the State’s witnesses.
3. No evidence ivas submitted in behalf of the accused; and even if his statement presented either the theory of an accidental killing or of involuntary manslaughter, the failure of the court to instruct the jury as to the law applicable to such theories was not cause for a new trial, in the absence of an appropriate request so to do. Murphy v. State, 118 Ga. 780.
Submitted April 16,
Decided May 11, 1906.
Indictment for murder. Before Judge Freeman. Meriwether superior court. March 13, 1906.
N. F. Culpepper and IF. S. Howell, for plaintiff in error.
John C. Hart, attorney-general, and J. B. Terrell, solicitor-general, contra.
4. The evidence fully warranted the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.